Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 1 of 17 PageID #: 2596



                 IN THE UNITED STATES DISTRICT FOR THE
                      EASTERN DISTRICT OF TEXAS,
                           SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                       NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

   RETZLAFF’S OPPOSITION TO PLAINTIFF’S AMENDED MOTION FOR LEAVE TO
                    FILE THIRD AMENDED COMPLAINT

         Defendant Thomas Retzlaff files this response in opposition to plaintiff

   Jason Van Dyke’s most recent motion for leave (Doc. 112) to file the most recent

   iteration of Van Dyke’s third amended complaint (Doc. 113).

                            I. PROCEDURAL BACKGROUND

         1.      As of the date of this response, Van Dyke has filed three different

   motions for leave to amend his pleadings (Doc. 87, 89, and 112), accompanied by

   three different pleadings, all denominated “third amended complaint:”

         (i)     Doc. 87-1 (Filed July 8, 2019);

         (ii)    Doc. 90 (Filed July 8, 2019); and

         (iii)   Doc. 113 (Filed January 14, 2020).

   Retzlaff previously responded (Doc. 92) to Van Dyke’s 2019 motions and does

   not do so again here. Retzlaff here responds only to Van Dyke’s most recent

   motion (Doc. 112) and most recent “third amended complaint” (Doc. 113).
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 2 of 17 PageID #: 2597



               2.          On December 3, 2018, Van Dyke moved for “court-ordered

   dismissal” of his own claims and causes of action and withdrew all of his pending

   motions. (Doc. 84.) Van Dyke stated the grounds for dismissal with this:

               Plaintiff wishes to dismiss this lawsuit because he is of the opinion
               that, short of locking [Retzlaff] in a prison cell for the rest of his
               natural life, there is nothing this or any other court can do that will
               stop Defendant from continuing to harass plaintiff.

    (Doc. 84, ¶ 6.) Van Dyke advised the Court he had “no opinion” on whether the

   dismissal ought to be with or without prejudice. (Id., ¶ 9.) Retzlaff joined Van

   Dyke’s motion. (Doc. 85.) As of this filing, the Court has not yet ruled on the

   parties’ joint motion. Obviously, if the Court grants the motion, this case would be

   terminated. Yet, Van Dyke has been allowed to proceed with his baseless case for

   another 14 months since moving to dismiss it—and has recently launched a new

   round of motion practice intended to punish Retzlaff by exhausting his resources.

               3.          Shortly after Van Dyke moved for dismissal (Doc. 84), Van Dyke’s

   self-described               frustration            precipitated             a      torrent        of   remarkably   abusive

   communications to Retzlaff. On December 12, 2018, Van Dyke e-mailed Retzlaff:

               Go fuck yourself and what’s left of your miserable life. You have
               destroyed my life, and for that offense, you will pay with your own.
               That’s not a threat. That’s a PROMISE motherfucker.

   Exhibit 1. Van Dyke sent a second e-mail to Retzlaff stating:

               I promise you this motherfucker: If my law career dies, you die with
               it.

   Id. These communications were sent over Van Dyke’s law firm signature block,

   which even contains his photograph.


   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                                             2
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 3 of 17 PageID #: 2598



               4.          Incredibly, Van Dyke even sent copies of his murder threats to:

               • Retzlaff’s undersigned counsel;

               • the Texas State Bar prosecutor (Kristin Brady);

               • the chief disciplinary counsel of the state bar (Linda Acevedo);

               • two news reporters; and

               • FBI special agent Walker Wicevich.

   Not surprisingly, a warrant was issued for Van Dyke’s arrest. Id. Van Dyke was

   charged with felony obstruction of justice and retaliation against a witness. Id.

   And yet, Van Dyke blames the destruction of his career on Retzlaff—revenge

   against whom Van Dyke has made his singular preoccupation and abiding concern.

               5.          Seven months after moving to dismiss his claims, the mercurial Van

   Dyke changed his mind. After Retzlaff filed several criminal complaints and so-

   called “frivolous” grievances with state bar disciplinary authorities in multiple

   jurisdictions—most of which resulted in criminal prosecutions, professional

   discipline, or suspension1—Van Dyke retaliated by trying to “undismiss” the

   claims sought to be extinguished in the parties’ joint dismissal motion. (Doc. 84.)

   On July 7, 2019, Van Dyke filed a “motion for withdrawal of dismissal motion.”

   (Doc. 86.) Retzlaff opposed. (Doc. 94.) As of the date hereof, the Court had not

   ruled on Van Dyke’s motion to “undismiss” his dismissal.




               1
                           See Exhibits 1, 5, 8-12, 17, 19, and 21.

   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                      3
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 4 of 17 PageID #: 2599



                                               II. ARGUMENT & AUTHORITIES

                                                             A. Undue Delay

               6.          A court may deny leave to amend if the record shows undue delay.

   Foman v. Davis, 371 U.S. 178, 182 (1962); In re Southmark Corp., 88 F.3d 311,

   315-16 (5th Cir. 1996) (court may consider whether facts in the live complaint

   were known to the party when it was filed). Van Dyke has known most of the

   “facts” allegedly giving rise to Van Dyke’s proposed third amended complaint

   (Doc. 113) (the state bar grievances and the alleged “stalking” and “harassment”

   by “blog postings”) for over 12 months. In fact—in addition to being included in

   earlier versions Van Dyke’s third amended complaint (Docs. 87-1 and 90) filed in

   July 2019, they were the subject of two lawsuits Van Dyke filed against Retzlaff

   in Arizona over one year ago:

               (i)         No. CV-2018-01856; Van Dyke v. Retzlaff; in the Superior Court of
                           Maricopa County, Arizona (filed November 7, 2018); and

               (ii)        No. 2:18-CV-04003; Van Dyke v. Retzlaff; in the U.S. District Court
                           for Arizona (filed on November 8, 2018).

   Exhibits 2, 3. Both suits were resolved in Retzlaff’s favor. Exhibit 4.

               7.          The Court should not allow Van Dyke to make the Court his

   unwitting accomplice in gleefully filing the same claims over and over, in a series

   of lawsuits and complaints in two states. These have been filed, disposed against

   Van Dyke, refiled in different forums, amended, amended again, withdrawn,

   “unwithdrawn,” and are now brought anew as though none of the rest of this

   chaotic legal flailing had ever occurred.

   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                      4
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 5 of 17 PageID #: 2600



                                                                B. Bad Faith

               8.          A court may deny leave to amend if a party makes the motion in bad

   faith or with dilatory motive. Foman 371 U.S. at 182; Optivus Tech., Inc. v. Ion

   Beam Applications S.A., 469 F.3d 978, 993 (Fed. Cir. 2006). As noted above,

   most of the allegations in the latest proposed third amended complaint (Doc. 113)

   were the subject of two previous legal actions. Proposing to amend them once

   again is intended to retaliate against Retzlaff for exercising his constitutional

   rights of free speech and to petition.

                                                                  C. Futility

               9.          A court may deny leave to amend if the amendment is futile.

   Foman, 371 U.S. at 182; Flores-Silva v. McClintock-Hernandez, 710 F.3d 1, 4-5

   (1st Cir. 2013). An amendment is futile if the amended complaint would not

   withstand a motion to dismiss.                                   See National Wrestling Coaches Ass’n v.

   Department of Educ., 366 F.3d 930, 945 (D.C. Cir. 2004), overruled on other

   grounds, Perry Capital LLC v. Mnuchin, 848 F.3d 1072 (D.C. Cir. 2017). The

   new requests for relief in Van Dyke’s proposed third amended complaint (Doc.

   113) would clearly not withstand a motion to dismiss under FED. R. CIV. P.

   12(b)(6). Retzlaff briefs six reasons for this below, including (i) Van Dyke’s

   failure to comply with the Defamation Mitigation Act; (ii) the shield of the

   Communications Decency Act; (iii) Van Dyke’s failure to state a claim for

   malicious prosecution; (iv) the unconstitutionality of prior restraints on speech;

   and (v) Retzlaff’s judicial communications immunity.

   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                          5
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 6 of 17 PageID #: 2601



    1. Van Dyke Cannot Maintain His Libel Suit Because He Failed to Comply With
                          the Defamation Mitigation Act

               10.         Even assuming Retzlaff is the owner and author of the “BV Files”

   blog, Van Dyke cannot maintain his libel suit against Retzlaff because Van Dyke

   failed to make a timely pre-suit demand for retraction, correction, or clarification

   as required by TEX. CIV. PRAC. & REM. CODE § 73.055(d)(3). Without having

   made such a request, Van Dyke may not state a claim for defamation. See Tubbs

   v. Nicol, 675 Fed.App’x. 437, 439 (5th Cir. 2017).

    2. Retzlaff is Immune Under § 230 of the Communications Decency Act for Van
                    Dyke’s Claims Based on the Blog’s User Comments

               11.         Even assuming Retzlaff is the owner and author of the “BV Files”

   blog, he cannot be liable to Van Dyke for statements made by others on that blog.

               No provider or user of an interactive computer service shall be
               treated as the publisher or speaker of any information provided by
               another information content provider.

   47 U.S.C. § 230. The statute shields bloggers who act as intermediaries by hosting

   comments on their blogs. See Green v. America Online (AOL), 318 F.3rd 465,

   471(3rd Cir. 2003). Bloggers are not liable for comments left by readers, the work

   of guest bloggers, or tips sent via email. This legal protection holds even if a

   blogger is aware of the objectionable content or makes editorial judgments.

   La’Tiejira v. Facebook, Inc., 272 F.Supp. 981, 993-94 (S.D.Tex. 2017).

               12.         Van Dyke proposes to sue for “comments” hosted by the “BV Files”

   blog. (Doc. 113, ¶ 5.28.) These also figure prominently in Van Dyke’s request for

   injunctive relief. (Doc. 114, ¶¶ 5, 6, 8, and 9.) Retzlaff cannot be liable for these.

   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                      6
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 7 of 17 PageID #: 2602



      3. Retzlaff Cannot Be Liable for “Malicious Prosecution” Because Retzlaff Did
                     Not “Initiate” Van Dyke’s Criminal Prosecution

               13.         Van Dyke seeks leave to plead a new cause of action for “malicious

   prosecution.”               (Doc. 113, ¶¶ 6.31-37.)2                             A defendant “initiates” a criminal

   prosecution by making a formal charge to law enforcement authorities.                                            A

   defendant does not “initiate” criminal proceedings when the complaint was

   executed by a police officer and the charging instrument was filed by the

   prosecutor. Gonzalez v. Grimm, 479 S.W.3d 929, 936-37 (Tex. App.—El Paso

   2015, no pet.). The affidavit initiating Van Dyke’s criminal prosecution was

   signed by Oak Point Chief of Police Michael Shackleford on January 10, 2019.

   Exhibit 1. Indeed, in 2019, Van Dyke sued Shackleford for malicious prosecution

   for this very act. See No. 19-CV-00786; Van Dyke v. Shackleford; in the U.S.

   District Court for the Eastern District of Texas (Sherman Division). Now, Van

   Dyke seeks to fracture his malicious prosecution claim into two suits, suing

   Shackleford in one suit and Retzlaff in the other—a tactic Van Dyke has used

   against Retzlaff before. See ¶ 6 above, Exhibit 2, 3. Van Dyke’s proposed new

   malicious prosecution claim against Retzlaff would not survive a motion to

   dismiss.




               2
                  Although Van Dyke pleads that the malicious criminal prosecution complained
   of was commenced “on January 11, 2020,” (Doc. 113, ¶ 6.31) the arrest actually took place on
   January 11, 2019. Exhibit 1.

   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                                    7
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 8 of 17 PageID #: 2603



     4. Van Dyke’s Requested Prior Restraint on Retzlaff’s Future Speech Would Be
                                   Unconstitutional

               14.         A hallmark of free speech under both the U.S. and Texas

   Constitutions is the maxim that prior restraints are a heavily disfavored

   infringement of that right. Kinney v. Barnes, 443 S.W.3d 87, 87 (Tex. 2014).

               So great is our reticence to condone prior restraints that we refuse to
               allow even unprotected speech to be banned if restraining such speech
               would also chill a substantial amount of protected speech.

   Id. Enshrined in the Texas Constitution since 1836,3 the fundamental “liberty to

   speak, write, or publish” one’s opinions recognizes the “transcendent importance

   of such freedom to the search for truth, the maintenance of democratic institutions,

   and the happiness of individual men.” TEX. CONST. art. I, § 8 interp. commentary

   (West 2007).

               15.         The Texas Supreme Court has long held that—while abuse of the

   right to speak subjects the speaker to proper penalties—“‘pre-speech sanctions’

   are presumptively unconstitutional.”                                      Kinney, 443 S.W.3d at 87, quoting

   Davenport v. Garcia, 834 S.W.2d 4, 9 (Tex. 1992). The First Amendment of the

   U.S. Constitution is also suspicious of prior restraints, which include judicial

   orders “forbidding certain communications” that are “issued in advance of the

   time that such communications are to occur.” Alexander v. United States, 509

   U.S. 544, 550 (1993) (citation and internal quotation marks omitted). The U.S.

   Supreme Court has long recognized that “prior restraints on speech and




   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                             8
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 9 of 17 PageID #: 2604



   publication are the most serious and the least tolerable infringement on First

   Amendment rights.” Neb. Press Ass’n v. Stuart, 427 U.S. 539, 559 (1976); see

   also id. As such, they “bear[] a heavy presumption against [their] constitutional

   validity.” Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70 (1963).                                            This

   cornerstone of First Amendment protections has been reaffirmed time and again

   by the U.S. Supreme Court,4 the Texas Supreme Court,5 Texas courts of appeals,6

   legal treatises,7 and even popular culture.8                                            As the Texas Supreme Court

   reaffirmed in 2014:

               We have squarely held that a temporary injunction prohibiting
               allegedly defamatory speech is an unconstitutional prior restraint….

   Kinney, 443 S.W.3d at 87.

               16.         “The traditional rule of Anglo-American law is that equity has no

   jurisdiction to enjoin defamation.” Chemerinsky, 57 SYRACUSE L. REV. at 167

   (explaining that the rule dates back to eighteenth-century England and was



               3
                    See TEX. CONST. art. I, § 8. The provision as currently worded dates back only
   to 1876, but a similar provision was part of the 1836 Texas Independence Constitution.
   Davenport v. Garcia, 834 S.W.2d 4, 7-8 (Tex. 1992).
            4
                    See, e.g., Stuart, 427 U.S. at 561 (“[I]t is … clear that the barriers to prior
   restraint remain high unless we are to abandon what the Court has said for nearly a quarter of our
   national existence and implied throughout all of it.”); N.Y. Times Co. v. United States, 403 U.S.
   713, 714 (1971) (per curiam).
            5
                    Davenport, 834 S.W.2d at 9; Hajek v. Bill Mowbray Motors, Inc., 647 S.W.2d
   253, 255 (Tex. 1983) (per curiam).
            6
                    Tex. Mut. Ins. Co. v. Sur. Bank, N.A., 156 S.W.3d 125, 128 (Tex. App.—Fort
   Worth 2005, no pet.) (“[P]rior restraints on speech are presumptively unconstitutional.”); San
   Antonio Express-News v. Roman, 861 S.W.2d 265, 267 (Tex. App.—San Antonio 1993, orig.
   proceeding) (per curiam).
            7
                    See Chemerinsky, Injunctions in Defamation Cases, 57 SYRACUSE L. REV. 157,
   173 (2007) (“[N]ever in the 216 year history of the First Amendment has the Supreme Court
   found it necessary to uphold a prior restraint in a defamation case…”); A. Siegel, Injunctions for
   Defamation, Juries, and the Clarifying Lens of 1868, 56 BUFF. L. REV. 655, 656 (2008).

   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                                    9
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 10 of 17 PageID #: 2605



    adopted “with remarkable uniformity” by nineteenth- and twentieth-century

    American courts). United States federal courts also so hold.

                [T]he maxim that equity will not enjoin a libel has enjoyed nearly two
                centuries of widespread acceptance at common law.

    See Kramer v. Thompson, 947 F.2d 666, 677 (3d Cir. 1991). The Texas Supreme

    Court’s treatment of the temporary injunctions in Ex parte Tucker9 and Hajek10

    and its recent decision in Kinney leave no doubt that Texas law is in accord with

    the traditional rule with regard to future speech. The injunction plaintiff seeks

    would be unconstitutional and void. The proposed amendment is futile.

     5. Retzlaff’s Filing of Grievances and Criminal Complaints Against Van Dyke is
          Protected by the Judicial or Quasi-Judicial Communications Privilege

                17.         Under the judicial communications privilege, statements made in the

    due course of judicial proceedings cannot serve as the basis of civil actions for

    libel or slander, regardless of the negligence or malice with which the statements

    may have been made.                           James v. Brown, 637 S.W.2d 914, 916 (Tex. 1982);

    Johnson-Todd v. Morgan, 480 S.W.3d 605, 610 (Tex. App.—Beaumont 2015,

    pet. denied). This privilege is properly understood as an immunity, and extends to

    statements made by the judges, jurors, counsel, parties, or witnesses, and attaches

    to all aspects of the proceedings, including in any pleadings or other papers filed

    in a case. James, 637 S.W.2d at 916-17.



                8
                   THE BIG LEBOWSKI (PolyGram Filmed Entertainment & Working Title Films
    1998) (“For your information, the Supreme Court has roundly rejected prior restraint.”).
            9
                   220 S.W. 75, 76 (Tex. 1920).
            10
                   647 S.W.2d 253, 255 (Tex. 1983).

    Van Dyke v. Retzlaff
               Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                       10
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 11 of 17 PageID #: 2606



                18.         The judicial communications privilege extends to quasi-judicial

    proceedings and other instances in which the benefit to the general public

    outweighs the potential harm to an individual. Bird v. W.C.W., 868 S.W.2d 767,

    771 (Tex. 1994). A quasi-judicial proceeding is any proceeding, “conducted by a

    governmental executive officer, board, or commission that has the authority to

    hear and decide the matters coming before it or to redress the grievances of which

    it takes cognizance.” 5-State Helicopters, Inc. v. Cox, 146 S.W.3d 254, 257 (Tex.

    App.—Fort Worth 2004, pet. denied).

                The public policy behind the application of the absolute privilege to
                judicial proceedings is that the administration of justice requires full
                disclosure from witnesses, unhampered by fear of retaliatory suits for
                defamation. Similarly, the rationale for extending the absolute
                privilege to statements made during quasi-judicial proceedings rests
                in the public policy that every citizen should have the unqualified
                right to appeal to governmental agencies for redress without the fear
                of being called to answer in damages and that the administration of
                justice will be better served if witnesses are not deterred by the threat
                of lawsuits. The absolute privilege is intended to protect the integrity
                of the process and ensure that the quasi-judicial decision-making
                body gets the information it needs.

    5-State Helicopters, Inc., 146 S.W.3d at 256-57 citing James, 637 S.W.2d at 916-

    17; Attaya v. Shoukfeh, 962 S.W.2d 237, 239 (Tex. App.—Amarillo 1998, pet.

    denied).

                19.         The absolute quasi-judicial privilege applies to communications sent

    in anticipation of proposed quasi-judicial proceedings, as well as communications

    made in existing quasi-judicial proceedings.                                             5-State Helicopters, Inc., 146

    S.W.3d at 256-57, citing James, 637 S.W.2d 9 at 916-17). Retzlaff’s complaints

    are communications made in anticipation of judicial or quasi-judicial proceedings.

    Van Dyke v. Retzlaff
               Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                                        11
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 12 of 17 PageID #: 2607



    Accordingly, such communications are absolutely privileged and cannot form the

    basis of plaintiff’s defamation or tortious interference allegations.

                20.         Plaintiff’s claims of libel and tortious interference are based on

    absolutely privileged quasi-judicial communications. Because Retzlaff can prove

    the affirmative defense of privilege, the Court will be obliged to dismiss plaintiff’s

    claims. Johnson-Todd, 480 S.W.3d at 610. Therefore, the proposed amendment

    is futile.

            6. Retzlaff’s Grievances and Criminal Complaints Against Van Dyke Are
                           Protected by the Absolute Defense of Truth

                21.         The following exhibits appended to this response show that

    Retzlaff’s disciplinary grievances and criminal complaints against plaintiff—while

    plaintiff may well experience them as “harassing”—have resulted in multiple

    disciplinary actions and criminal proceedings against Van Dyke.                                    Therefore,

    independent judicial or quasi-judicial agencies have obviously considered

    Retzlaff’s complaints meritorious, not “frivolous.” In many instances, Van Dyke

    has actually admitted to the violations under oath, establishing their truth. And as

    also shown by the following exhibits, Retzlaff has hardly been the sole originator

    of actions against Van Dyke:

                a.          Exhibit 5 is a State Bar disciplinary petition filed against Van Dyke
                            in Case No. 2017-07583 based upon 17 different threats of violence
                            or murder against Retzlaff and his family.

                b.          Exhibit 6 is the State Bar disciplinary petition filed against plaintiff
                            in Case No. 2017-06276, based upon threats of violence and the
                            filing of false police reports by plaintiff against Dallas dentist Dr.
                            Ryan Daniel, whom Van Dyke was suing in state court.

    Van Dyke v. Retzlaff
               Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                              12
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 13 of 17 PageID #: 2608




                c.          Exhibit 7 is a December 28, 2018, agreed disciplinary judgment and
                            order of suspension signed by Van Dyke in the Daniel case in which
                            Van Dyke admitted making threats and false police reports.

                d.          Exhibit 8 is a February 21, 2019, agreed Texas State Bar
                            disciplinary judgment and order of suspension signed by Van Dyke
                            in the December 2017 Retzlaff grievance case in which Van Dyke
                            admitted to making numerous threats of violence and murder
                            against Retzlaff. Van Dyke is under an indefinite suspension by the
                            Texas State Bar as a result.

                e.          Exhibit 9 is the Colorado Supreme Court’s March 4, 2019,
                            disciplinary judgment against plaintiff in Case # 19PDJ021.

                f.          Exhibit 10 is a June 10, 2019, order to show cause why Van Dyke
                            should not be immediately suspended by the Colorado Supreme
                            Court in Case No. 2019-SA-121 based upon Retzlaff’s complaint.

                g.          Exhibit 11 is a May 6, 2019, Stipulation & Agreement filed in
                            Colorado Supreme Court Disciplinary Case No. 19-PDJO27 in
                            which Van Dyke admitted under oath to making threats of violence
                            against Retzlaff.

                h.          Exhibit 12 is a May 15, 2019, letter advising that the Georgia State
                            Bar is petitioning the Georgia Supreme Court to appoint a special
                            master to prosecute Retzlaff’s grievance against Van Dyke in Case
                            No. S19B1223.

                i.          Exhibits 13-15 are formation documents for Van Dyke’s Proud
                            Boys white supremacist “fraternity” filed with the Texas Secretary of
                            State’s Office, as well as a copy of the Proud Boys by-laws signed
                            by Van Dyke.

                j.          Exhibit 16 is a federal lawsuit against Van Dyke’s Proud Boys and
                            other white supremacist gangs arising from their role in the August
                            2017 Charlottesville, Virginia, riot, murder of a young girl, and the
                            injury of over 30 people. See No. 2-19-CV-02006; Burke v. James
                            Alex Fields; in the U.S. District Court for Southern District of Ohio.




    Van Dyke v. Retzlaff
               Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                       13
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 14 of 17 PageID #: 2609



                k.          Exhibit 17 is a June 6, 2019, Order of Suspension from the District
                            of Columbia Court of Appeals in Case No. 19-BG-222, suspending
                            Van Dyke for 18 months based upon Retzlaff’s grievances.

                l.          Exhibit 18 is a November 12, 2013, e-mail from Van Dyke warning
                            an opposing party: “I have sued everyone who has ever filed a
                            formal grievance against me with the State Bar. If you file some sort
                            of groundless grievance with the State Bar I will make your life a
                            living hell unlike anything you could imagine.”

                m.          Exhibit 19 is a letter from the Texas State Bar requesting Retzlaff’s
                            appearance as a witness in a disciplinary hearing for yet another
                            grievance he filed against Van Dyke, Case No. 2018-07880.
                            Retzlaff appeared and testified against Van Dyke on May 24, 2019.

                n.          Exhibit 20 is a representative sample of Van Dyke’s social media
                            postings in which Van Dyke makes violent, racial statements, poses
                            with numerous weapons, and makes threats of murder and violence
                            against people and groups with whom he disagrees.

                o.          Exhibit 21 is a June 20, 2019, letter from the Texas Board of
                            Disciplinary Appeals ordering the State Bar of Texas to conduct
                            disciplinary proceedings against Van Dyke based upon a complaint
                            Retzlaff filed with the BDA informing them that Van Dyke was in
                            violation of his state bar suspension by continuing to act as a lawyer
                            and represent clients while under suspension.

                22.         Van Dyke’s proposed third amended complaint (Doc. 113) would be

    futile because Retzlaff’s statements in the complaints and grievances are protected

    by the absolute defense of truth. The Court may deny Van Dyke leave to amend

    because Van Dyke’s amended claims for libel and business disparagement are

    frivolous. Becker v. Univ. of Neb., at Omaha, 191 F.3d 904, 907-08 (8th Cir.

    1999).




    Van Dyke v. Retzlaff
               Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                       14
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 15 of 17 PageID #: 2610



                                                             IV. CONCLUSION

                23.         Van Dyke’s most recent proposed third amended complaint (Doc.

    113) is based on facts that Van Dyke has long known, and which have even been

    the subject of prior litigation against Retzlaff. Therefore, Van Dyke has delayed

    unduly to seek leave to amend. Van Dyke’s proposed amendment is filed in bad

    faith, and would not survive Retzlaff’s motion to dismiss because:

                (i)         Van Dyke failed to comply with the Defamation Mitigation Act;

                (ii)        Retzlaff’s is immune under § 230 of the Communications Decency
                            Act;

                (iii)       Retzlaff cannot be liable to Van Dyke for malicious prosecution
                            because Retzlaff did not “initiate” the criminal prosecution against
                            Van Dyke complained of—the chief of police did.

                (iv)        prior restraints on speech are presumptively unconstitutional;

                (iv)        Retzlaff’s disciplinary and criminal complaints against plaintiff are
                            absolutely privileged; and

                (vi)        Retzlaff’s complaints have resulted in disciplinary and criminal
                            proceedings against Van Dyke in which Van Dyke has actually
                            admitted to the truth of many of the allegations Retzlaff made.

                                                                   V. PRAYER

                24.         For these reasons, defendant Thomas Retzlaff prays the Court to

    deny Van Dyke’s motion for leave to file his third amended complaint, grant the

    parties’ pending joint motion to dismiss this suit (Doc. 84), and for such other and

    further relief, at law or in equity, as to which Retzlaff shall show himself justly

    entitled.




    Van Dyke v. Retzlaff
               Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                       15
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 16 of 17 PageID #: 2611



    Respectfully submitted,



    By:          /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL
    Texas Bar No. 00787386
    Federal ID #18465
    jdorrell@hanszenlaporte.com
    14201 Memorial Drive
    Houston, Texas 77079
    Telephone 713-522-9444
    FAX: 713-524-2580
    ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




    Van Dyke v. Retzlaff
               Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                       16
Case 4:18-cv-00247-ALM Document 120 Filed 01/27/20 Page 17 of 17 PageID #: 2612



                                                CERTIFICATE OF SERVICE

           I certify that on _____1-27____, 2020, the foregoing was electronically filed
    using the Court’s CM/ECF filing system, which will provide notice and a copy of this
    document to the following if a registered ECF filer in the United States District Court for
    the Eastern District of Texas, Sherman Division.

                Mr. Jason Lee Van Dyke
                Plaintiff, Pro Se
                P.O. Box 2618
                Decatur, Texas 76234
                Telephone: 940-305-9242
                jasonleevandyke@gmail.com



               /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL




    Van Dyke v. Retzlaff
               Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint
                                                                                                       17
